         Case 2:14-cr-00178-NBF Document 513 Filed 07/29/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                           )
                                                     )
                                                     )
               vs.                                   )     Criminal No. 14-178
                                                     )     Judge Nora Barry Fischer
 TELANO WHITE,                                       )
                                                     )
                        Defendant.                   )


                                    MEMORANDUM ORDER
       Presently before the Court are Defendant Telano White’s Motion to Petition the Courts for

Compassionate Release and/or Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(a)(i) or

18 U.S.C. § 4205(g), (Docket No. 508), his Motion to Amend Affidavit to Compassionate Release

Motion, (Docket No. 510), which the Court construes as a Supplement, and the Government’s

Response in Opposition, (Docket No. 511). Defendant also separately moves for appointment of

counsel. (Docket No. 512). However, his request for compassionate release has been reviewed

by the Office of the Federal Public Defender for this District pursuant to the Administrative Order

issued at 2:20-mc-629, which declined to make a counseled filing on his behalf. (Docket No. 509).

After careful consideration of the parties’ positions and for the following reasons, Defendant’s

Motions seeking compassionate release [508], [510] are denied and his motion for appointment of

counsel [512] is denied, as moot.

       The Court initially turns to the prevailing legal standard. “[A]s a general matter, a court

cannot modify a term of imprisonment after it has been imposed without specific authorization.”

McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007); see also Dillon v. United States,

560 U.S. 817, 819 (2010) (“A federal court generally may not modify a term of imprisonment once

it has been imposed.”). One such specific authorization is the First Step Act’s amendment of 18


                                                1
         Case 2:14-cr-00178-NBF Document 513 Filed 07/29/20 Page 2 of 5




U.S.C. § 3582. See United States v. Pawlowski, --- F.3d ----, 2020 WL 4281503, at *2 (3d Cir.

Jun. 26, 2020). Pursuant to that provision, a court may modify a defendant’s term of imprisonment

if “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

               In addition, the reviewing court must consider: (1) whether the
               defendant has exhausted the appropriate administrative remedies;
               (2) the factors set forth in 18 U.S.C. § 3553(a) to the extent that they
               are applicable; and (3) whether such a reduction is consistent with
               applicable policy statements issued by the Sentencing Commission.

United States v. Burrus, Crim. No. 19-284, 2020 WL 3799753, at *4 (W.D. Pa. Jul. 7, 2020) (citing

Graves, Crim. No. 17-318, Docket No. 28 (W.D. Pa. Jun. 10, 2020) (Hornak, J.) and 18 U.S.C. §

3582(c)(1)(A)(i)).

       At the outset, the Government does not contest that Defendant has sufficiently exhausted

administrative remedies as it does not challenge the assertions that he made a request to the Warden

at FMC Lexington where he is currently housed and the same was denied 30 days prior to his

seeking relief from the Court. (Docket No. 511 at ¶ 9). However, the Government opposes the

remaining factors and his request for compassionate release. (Docket No. 511). Hence, it is

Defendant’s burden to show: “extraordinary and compelling reasons” justifying such reduction,

18 U.S.C. § 3582(c)(1)(A)(i); that the section 3553(a) factors support the requested reduction; and

“whether such a reduction is consistent with the applicable policy statements issued by the

Sentencing Commission.” Burrus, 2020 WL 3799753, at *4 (citation omitted).

       In this Court’s estimation, Defendant has not sufficiently demonstrated that the Court

should exercise its discretion to grant him compassionate release based on the general risks posed

by the COVID-19 pandemic and/or his post-offense rehabilitation efforts. See id. On the former

point, the Court of Appeals has held that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify



                                                  2
         Case 2:14-cr-00178-NBF Document 513 Filed 07/29/20 Page 3 of 5




compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020); cf. United States v. Roeder, 807 F. App’x 157, 161 (3d Cir. 2020) (“the existence of some

health risk to every federal prisoner as the result of this global pandemic does not, without more,

provide the sole basis for granting release to each and every prisoner within our Circuit.”). As the

Government notes in its Response, the BOP reports that FMC Lexington currently has 7 COVID-

19 cases among the inmate population; none among its staff; and Defendant has presented no

evidence indicating that he has tested positive for COVID-19 or experienced any medical

complications resulting from same. (See Docket No. 511). Further, a sentence reduction in

Defendant’s case would be inconsistent with the policy statements issued by the Sentencing

Commission since he is 37 years old and does not have any chronic physical health conditions.

(See PIR at ¶ 70 (“The defendant advised that he has always enjoyed good health and has not

suffered from any chronic illnesses.”)). Thus, Defendant is not entitled to compassionate release

because he has failed to show that he “suffers from a terminal illness or an ailment, which, coupled

with the potential spread of COVID-19, would make [him] unable to provide self-care in a

correctional environment.” United States v. Wallace, Crim. No. 19-49, Civ. No. 20-637, 2020 WL

4003663, at *4 (W.D. Pa. Jul. 15, 2020) (citing United States v. Hammond, Crim. No. 18-184,

2020 WL 2126783, at *4 (W.D. Pa. May 5, 2020)).

       With respect to Defendant’s post-offense rehabilitation efforts, the Court concurs with the

Government that he should be commended for avoiding misconducts, completing coursework,

maintaining family ties and otherwise making the most of his time incarcerated. However, such

efforts by themselves do not constitute “extraordinary and compelling reasons” to grant an inmate

compassionate release under the statute and otherwise do not tilt the Court’s weighing of the



                                                  3
         Case 2:14-cr-00178-NBF Document 513 Filed 07/29/20 Page 4 of 5




section 3553(a) factors to justify reducing the current 120 month term of incarceration he is serving

to time served. See Pawlowski, 2020 WL 42815103, at *2. Indeed, Defendant’s sentence resulted

from the Court’s acceptance of the parties’ Rule 11(c)(1)(C) plea agreement for 120 months which

represented a 48-month downward variance from the low end of the advisory guidelines range of

168-210 months. The Court found that such sentence was sufficient, but not greater than

necessary, to meet all of the goals of sentencing in Defendant’s case. See 18 U.S.C. § 3553(a)(1).

Having once again considered all of the section 3553(a) factors, the Court must conclude that no

further reductions are warranted given: the gravity of Defendant’s criminal conduct whereby he

led an interstate oxycodone distribution conspiracy for three years, the majority of which occurred

while he was serving a state sentence in Michigan for a firearms conviction; his extensive criminal

history, as is outlined in the Presentence Investigation Report; the need to deter Defendant from

engaging in further criminal activity; and, the need to promote respect for the law and provide just

punishment for the offense. See Pawlowski, 2020 WL 42815103, at *2.

       For all of these reasons,

       IT IS HEREBY ORDERED that Defendant’s Motions seeking compassionate release

[508], [510] are DENIED; and,

       IT IS FURTHER ORDERED that Defendant’s Motion for Appointment of Counsel [512]

is DENIED, as moot, the matter having been reviewed by the Office of the Federal Public Defender

which declined to file a counseled petition on his behalf.           See Misc. No. 2:20-mc-629,

Administrative Order (W.D. Pa. Apr. 27, 2020).

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      Senior U.S. District
Date: July 29, 2020

cc/ecf: all counsel of record.

                                                 4
 Case 2:14-cr-00178-NBF Document 513 Filed 07/29/20 Page 5 of 5




Telano White
BOP # 35325-068
FMC Lexington
P.O. Box 14500
Lexington, KY 40512
(via first class mail)




                               5
